DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-10, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (CN 111487820 A).
Regarding claim 1, Jiang discloses, in at least figure 2 and related text, a display panel, comprising a plurality of sub-pixel units disposed in an array in the display panel (page 4 in translations, figure), wherein each of the sub-pixel units comprises at least a main pixel electrode (12, page 4 in translations), a secondary pixel electrode (13, page 4 in translations), a first thin film transistor (14, page 4 in translations) connected to the secondary pixel electrode (13, page 4 in translations), a second thin film transistor (15, page 4 in translations) connected to the first thin film transistor (14, page 4 in translations), and a third thin film transistor (16, 
wherein the first channel (143, page 4 in translations) comprises a first sub-channel (1431, page 5 in translations) and a second sub-channel (1432, page 5 in translations), the first sub-channel (1431, page 5 in translations) is disposed between the first source (141, page 4 in translations) and the first drain (142, page 4 in translations), and the second sub-channel (1432, page 5 in translations) is disposed between the first thin film transistor (14, page 4 in translations) and the second thin film transistor (15, page 4 in translations).
Regarding claim 9, Jiang discloses the display panel according to claim 1 as described above.
Jiang further discloses, in at least figure 2 and related text, each of the main pixel electrode (12, page 4 in translations) and the secondary pixel electrode (13, page 4 in translations) has a 4-domain structure (figure).
Regarding claim 10, Jiang discloses, in at least figures 2, 8, and related text, a display device (the limitation of “a display device” has not patentable weight because it is interpreted 
wherein the first channel (143, page 4 in translations) comprises a first sub-channel (1431, page 5 in translations) and a second sub-channel (1432, page 5 in translations), the first sub-channel (1431, page 5 in translations) is disposed between the first source (141, page 4 in translations) and the first drain (142, page 4 in translations), and the second sub-channel (1432, 
Regarding claim 18, Jiang discloses display device according to claim 10 as described above.
Jiang further discloses, in at least figures 2, 8, and related text, each of the main pixel electrode (12, page 4 in translations) and the secondary pixel electrode (13, page 4 in translations) has a 4-domain structure (figures).
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 2 that recite “the auxiliary electrode is connected to the first source, the second source is connected to the first drain, and the second sub-channel is disposed between the auxiliary electrode and the second source” in combination with other elements of the base claims 1 and 2.
Claims 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 10 and 11 that recite “the auxiliary electrode is connected to the first source, the second source is connected to the first drain, and the second sub-channel is disposed between the auxiliary electrode and the second source” in combination with other elements of the base claims 10 and 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/TONG-HO KIM/             Primary Examiner, Art Unit 2811